State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 21, 2016                   106897
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DEON LAWRENCE,
                    Appellant.
________________________________


Calendar Date:   November 17, 2015

Before:   Lahtinen, J.P., Garry, Rose, Lynch and Devine, JJ.

                             __________


     Mark Diamond, Albany, for appellant.

      Robert M. Carney, District Attorney, Schenectady (Peter H.
Willis of counsel), for respondent.

                             __________


Lahtinen, J.P.

      Appeal from a judgment of the County Court of Schenectady
County (Meyer, J.), rendered April 25, 2014, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the fifth degree.

      In 2013, after selling cocaine to two undercover police
officers, defendant was charged by indictment with one count each
of criminal sale of a controlled substance in the third degree
and criminal possession of a controlled substance in the third
degree. Pursuant to a negotiated plea agreement, defendant
pleaded guilty to one count of criminal sale of a controlled
substance in the fifth degree in satisfaction of the indictment,
waived his right to appeal and was sentenced, as a second felony
offender, to 2½ years in prison to be followed by two years of
                               -2-                  106897

postrelease supervision.   Defendant now appeals.

      We affirm. Upon our review of the record, we find that
defendant knowingly, voluntarily and intelligently waived his
right to appeal, thereby precluding his challenges to his
conviction and sentence (see People v Walton, 101 AD3d 1489,
1489-1490 [2012], lv denied 20 NY3d 1105 [2013]) and his claim
that he was denied his statutory right to testify before the
grand jury (see CPL 190.50 [5] [a]; People v Johnson, 97 AD3d
990, 991 [2012]). Defendant's argument that he was improperly
sentenced as a prior felony offender, to the extent preserved,
has been reviewed and found to be without merit (see People v
Dixon, 118 AD3d 1188, 1189 [2014]).

     Garry, Rose, Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                              ENTER:




                              Robert D. Mayberger
                              Clerk of the Court